97 U.S. 404 (____)
FOUR PACKAGES
v.
UNITED STATES.
Supreme Court of United States.

*407 Mr. S.G. Clarke for the claimants.
Mr. Assistant-Attorney-General Smith, contra.
*409 MR. JUSTICE CLIFFORD delivered the opinion of the court.
Goods imported in any ship or vessel from any foreign port or place are required by the act of Congress to be landed in open day, and the express provision is, that none such shall be landed or delivered from such ship or vessel without a permit from the collector and naval officer, if any, for such unlading and delivery. 1 Stat. 665; Gen. Reg. (1857), 145.
Persons violating that regulation are subjected to penalties; and the further provision is, that all goods, wares, and merchandise so unladen or delivered shall become forfeited, and may be seized by any of the officers of the customs.
Four imported packages containing human hair and other dutiable articles were seized on land by the collector; and the information alleges that the goods were brought into the port of New York in the steamer therein named, from a foreign port, and that the four packages were unladen and delivered from the steamer in which they were imported into the port without a permit from the collector and naval officer for such unlading and delivery. Seasonable appearance was entered by the claimants, and they pleaded the general issue, that the goods did not become forfeited as alleged, which was duly joined.
Pursuant to the issue between the parties, they went to trial before the district judge and a jury. Evidence to prove the allegations of the information was introduced by the district attorney, showing that the steamer arrived at the port from a foreign port at the time alleged, and that the claimants then and there came in the vessel as steerage passengers, and that they brought with them the said four packages containing the described goods; that on the arrival of the steamer within the port she proceeded to the dock or pier at Hoboken, N.J., *410 owned by the Bremen line of steamships, to which she belonged, and commenced the landing of her passengers and their baggage on the dock; that two inspectors of customs, especially detailed by the collector of the port for the examination of the baggage of the steerage passengers, in the execution of their duty found the said four packages upon the said dock, the same having, without the knowledge of the inspectors, been there unladen and delivered on said dock from the vessel by the officers of the vessel or their employés, and having been then and there claimed by the claimants as their property; that the said four packages were each in a wooden box or case similar to boxes or cases used for the package of merchandise, with a cover connected therewith by hinges; that in each box were some articles of wearing-apparel and other personal effects not dutiable, but there was besides such articles a large quantity of dutiable merchandise.
Testimony was also introduced which showed that the claimants, being residents and in business in New York City, went together from there to Germany the month previous; that they then had in contemplation, on their return, the establishment of a partnership with each other to carry on the business of hair-dressing and the manufacturing of switches, and that the father of the junior partner is a dealer in fancy goods in New York City; that the human hair found in the packages was purchased in Germany to be used in the manufacture of switches for sale; and that the residue of the merchandise contained in the packages was fancy goods bought for and at the request of the father of the said junior partner, to be brought and delivered to him for sale in his said business.
Proof was also introduced by the district attorney showing that the packages were produced to the officers of the steamer by the claimants when they engaged their passage, as their baggage, and that the packages were unladen by the officers of the steamer and put upon the dock at the place of landing as such, without knowledge of their contents by the officers, with other baggage of the steerage passengers.
Two of the packages were opened and examined at the place where they were unladen; and it being found that each contained dutiable goods not on the manifest, the inspectors placed *411 upon each of the four packages the usual marks to show that they had not been passed, but were to be sent to Castle Garden for further inspection and for the collection of the duties to which the same were subject; that no permit or document in the nature of a permit, either in terms or legal effect, for the unlading or delivery of the goods had been granted by the collector and naval officer of the port, otherwise than as set forth in the two exhibits offered in evidence by the claimants.
Those two exhibits were offered in evidence by the claimants as the permits required by law for the unlading and delivery of the four packages in question; but the district attorney objected to the admission of the same as not being the permits which the act of Congress requires in such a case; and the court sustained the objection and excluded the same, to which ruling the claimants excepted. Exceptions were also taken to the charge of the court. The verdict and judgment were for the plaintiffs; and the defendants sued out a writ of error and removed the cause into the Circuit Court, where the judgment of the District Court was affirmed. Though defeated in both of the subordinate courts, the respondents removed the cause into this court by the present writ of error.
Three principal errors were assigned, which will be separately considered: 1. That the seizure of the goods in question was not made at a port within the jurisdiction of the District Court. 2. That the court erred in refusing to admit in evidence the exhibits offered by the claimants as permits for the unlading and delivery of the goods. 3. That the court erred in directing the jury to find a verdict in favor of the plaintiffs.
Much discussion of the first assignment of error is unnecessary, as it is clear that the seizure of the four packages was made at Castle Garden, where the goods were sent by the inspectors present on the wharf, for final examination. Sufficient appears to show that the duties in such cases are never collected on the wharf; that the examination made is only for the purpose of passing the baggage which does not contain any dutiable articles, and that the baggage which does contain dutiable goods is uniformly sent to Castle Garden for the collection of the duties, or to be dealt with as the law directs. Suffice it to say that no seizure was made on the wharf where the goods *412 were landed, and that the proceeding in sending the goods to the place where the seizure was made was in all respects correct and in accordance with the usage of the port. The Propeller Commerce, 1 Black, 574; 3 Greenl. Evid. (8th ed.), sect. 395; The Slavers (Kate), 2 Wall. 350.
Due seizure was made in this case at Castle Garden, and consequently the first assignment of errors must be overruled.
Nor does the second assignment of error require any considerable examination, as it is too clear for argument that neither of the exhibits offered in evidence was a permit for landing and delivering any package which contained dutiable merchandise. Opposed to that is the suggestion of the respondents, that two of the inspectors were present on the wharf when the officers of the steamer unloaded the packages and placed them with the other baggage for examination; but it is wholly immaterial whether the inspectors were present or absent at the moment the packages were landed from the steamer, as it clearly appears that as soon as the inspectors discovered that the packages contained dutiable merchandise, they ordered the same to be sent to the proper place for further inspection.
Taken as a whole, the evidence fully proved that the packages were unladen and delivered without the permit required by the act of Congress; and inasmuch as there was no opposing testimony, the direction of the court to the jury to return a verdict for the plaintiffs was entirely correct. Improvement Company v. Munson, 14 Wall. 442; Ryder v. Wombwell, Law Rep. 4 Ex. 39; Law Rep. 2 P.C. 235.
Repeated requests for instruction were presented by the respondents, all of which were refused. Some of the rulings of the court in refusing these requests are also assigned for error, but it is wholly unnecessary to examine those assignments, as the instructions given disposed of the case.
Judgment affirmed.